FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT

 ALASKA STOCK, LLC,                              No. 10-36010
            Plaintiff-Appellant,
                                                   D.C. No.
                    v.                       3:09-cv-00061-HRH

 HOUGHTON MIFFLIN HARCOURT
 PUBLISHING COMPANY; R.R.                          OPINION
 DONNELLEY & SONS COMPANY,
          Defendants-Appellees.

         Appeal from the United States District Court
                  for the District of Alaska
      H. Russel Holland, Senior District Judge, Presiding

             Argued and Submitted July 27, 2011
             Submission Withdrawn June 7, 2012
                Resubmitted January 10, 2014
                     Anchorage, Alaska

                         Filed March 18, 2014

  Before: Diarmuid F. O’Scannlain,* Andrew J. Kleinfeld,
        and Consuelo M. Callahan, Circuit Judges.

                   Opinion by Judge Kleinfeld


  *
    Judge Betty B. Fletcher was a member of the panel but passed away
after oral argument. Judge O’Scannlain was drawn to replace her. He has
read the briefs, reviewed the record, and listened to the tape of oral
argument held on July 27, 2011.
2           ALASKA STOCK V. HOUGHTON MIFFLIN

                           SUMMARY**


                             Copyright

    Reversing the district court’s dismissal of a copyright
infringement action, the panel held that copyright registration
of a collective work registers the component works within it.

     The panel held that the Register of Copyrights had
authority to prescribe a form and grant certificates extending
registration to individual stock photographs within a
collection where the names of each of the photographers, and
titles for each of the photographs, were not provided on the
registration applications. Agreeing with other Circuits, and
deferring to the Copyright Office’s interpretation of the
Copyright Act, the panel held that where the photographers
had assigned their ownership of their copyrights in their
images to the stock agency, and the stock agency had
registered the collection, both the collection as a whole and
the individual images were registered.


                             COUNSEL

Maurice Harmon (argued), Harmon & Seidman LLC,
Northampton, Pennsylvania; Christopher Seidman, Autumn
W. Boyd, and Craig F. Wallace, Harmon & Seidman LLC,
Grand Junction, Colorado; Brent R. Cole, Marston & Cole
PC, Anchorage, Alaska, for Plaintiff-Appellant.


  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
          ALASKA STOCK V. HOUGHTON MIFFLIN                   3

J. Russell Jackson (argued), Skadden, Arps, Slate, Meagher
& Flom LLP, New York, New York; Daniel C. Kent, Birch,
Horton, Bittner, and Cherot, Anchorage, Alaska, for
Defendants-Appellees.

Tony West, Assistant Attorney General; Scott McIntosh and
Melissa N. Patterson (argued), Attorneys, Appellate Staff,
Department of Justice, Civil Division, Washington, D.C.;
David Carson, General Counsel; Robert Kasunic, Deputy
General Counsel, United States Copyright Office,
Washington, D.C., for Amicus Curiae United States of
America.


                         OPINION

KLEINFELD, Senior Circuit Judge:

   We address whether copyright registration of a collective
work registered the component works within it.

                            Facts

    This case was dismissed for failure to state a claim, so we
assume for purposes of analysis that the facts were as pleaded
in the complaint.

    Alaska Stock, a stock photography agency, registered
large numbers of photographs at a time, listing only some of
the authors and not listing titles for each photograph. It
licensed Houghton Mifflin Harcourt Publishing Company to
use pictures it had registered, for fees based on the number of
publications. Houghton Mifflin and its printer, R.R. Donnelly
& Sons, greatly exceeded the number of publications
4         ALASKA STOCK V. HOUGHTON MIFFLIN

Houghton Mifflin had paid for, so Alaska Stock sued for
injunctive relief, actual and statutory damages, attorneys’
fees, and costs.

    Alaska Stock owned the copyrights to all the photographs
at issue, pursuant to assignment by the individual
photographers. It registered the copyrights by registering CD
catalogs and databases of the stock photos, entitled “Alaska
Stock CD catalog 4” and so forth, which contained images of
each of the photographs. For “name of author” on its
application, it listed only three of many, in the form “1) Jeff
Schultz 2) Chris Arend 3) Johnny Johnson & 103 others.”

     This form of registration was prescribed by the Register
of Copyrights and was consistent with Copyright Office
procedure for thirty years. The district court nevertheless
dismissed the claims on the ground that the registrations were
defective, because Alaska Stock had not provided the names
of each of the photographers and the titles of each of the
photographs in its registrations. The theory of the dismissal
was that the registrations succeeded only in registering the
catalogs themselves, not the individual photographs within
them, on account of Alaska Stock’s failure to list authors and
titles. The district court held that the statute unambiguously
required titles and authors, so the administrative practice to
the contrary and a statutory savings clause for immaterially
inaccurate information could not save the claims.

    We reverse.

    We first expand somewhat on the history that led to the
registrations in the form used, and then explain why the
registrations sufficed under the statute.
              ALASKA STOCK V. HOUGHTON MIFFLIN                     5

    Professional photographers make their living in various
ways, sometimes shooting pictures for weddings, sometimes
for advertisements, sometimes “stock.”              In “stock
photography,” the photographer usually makes the images
before he has a customer. He then contracts with a stock
agency for the agency to handle copyright registration and
licensing, often for a cash payment up front to the stock
agency and a percentage of whatever the stock agency
collects. Purchasers buy permission from the stock agency to
use particular pictures, usually for a limited number of copies,
with the prices varying from less than a dollar to perhaps a
couple of hundred dollars. The photographer’s income
depends on getting noticed and on volume, since the pictures
are licensed so inexpensively. Stock agencies relieve the
photographers of some of the burden of managing the
commercial end of their business, so that they can focus more
on making images, and they relieve publishers of the burden
of locating photographers and purchasing rights to use the
images they want.

    A particularly important task the stock agencies may
perform is at issue here: registering copyrights, to deter
pirating. That is what Alaska Stock did for the many
photographers whose images are affected by this case.
Alaska Stock registered thirteen automated databases1 and
one “CD-ROM collection” of photographs. Alaska Stock’s
photographs are each independently copyrighted, so the
databases and CD-ROM at issue are each a “collective work”
under the Copyright Act. The several databases contained
between 500 and 6,000 individual photographs each. Each
database or CD-ROM contained the work of between 32 and
106 photographers.

 1
     37 C.F.R. § 202.3(b)(4) (2006) recodified at § 202.3(b)(5).
6         ALASKA STOCK V. HOUGHTON MIFFLIN

    The copyright laws and procedures are complex, so photo
stock agencies worked out the registration procedure with the
federal agency in charge. Some stock agencies (such as the
plaintiff in this case) are very small businesses reliant on a
trade association to work out the procedures they should
follow. In 1995, a trade association of stock agencies, Picture
Agency Council of America, Inc., met with the Register of
Copyright (the head of the Copyright Office), her Chief
Examiner, and other Copyright Office staff, to work out how
to register large catalogs of images. The Register agreed that
a stock agency could register both a catalog of images and the
individual photographs in the catalog in one application if the
photographers temporarily transferred their copyrights to the
stock agency for the purposes of registration.

    The trade association confirmed this with the Copyright
Office in writing, and advised its member stock agencies.
Using language suggested by the Copyright Office, Alaska
Stock’s typical pre-2001 agreement with a photographer
includes this language: “I grant Alaska Stock the right to
register for copyright my photographs which appear in this
catalog in the name of Alaska Stock solely for the purpose of
catalog registration. Alaska Stock shall reassign such
copyright to me upon request.” The post-2001 language was
materially similar: “Photographer grants to Alaska Stock,
solely for the purpose of registration, the copyright . . . .”

    The Copyright Office provided a letter to the trade
association telling it how stock photo catalogs ought to be
registered. The letter says that listing only three individual
photographers by name, followed by the phrase “and x
[number] others,” and naming the agency as owner of the
copyrights was “acceptable when the accompanying deposit
copies are catalogs consisting of photographs.” A copyright
          ALASKA STOCK V. HOUGHTON MIFFLIN                   7

examiner would interpret such filings to mean that the claim
being registered would include the catalog and “extend also
to the photographs themselves.” The letter says that a
“registration application submitted for a work created by a
large number of authors is considered acceptable ‘if it names
at least three of those authors followed by a statement such as
“and (number) others.”’” Though the office had a
“preference” for naming all the authors, the Copyright Office
letter says that it is “just that—a preference but not a
requirement.”

    Having the written blessing of the federal administrative
agency for its method, Alaska Stock filed its applications in
accord with what the Copyright Office had said was required.
The registration quoted above is its standard form, and was
adequate under the Copyright Office procedures in effect at
the time to register the individual images. The deposits filed
with the registration applications show innumerable beautiful
images of mountains, glaciers, polar bears, grizzly bears, bald
eagles, dog mushing, and other subjects evoking the North.
The Copyright Office approved Alaska Stock’s applications
and issued certificates of registration to the company.

   Alaska Stock’s contracts with photographers require the
photographers to pay Alaska Stock substantial amounts per
image, and entitle them to 35% to 50% of revenues Alaska
Stock obtains from their images. Alaska Stock sold
Houghton Mifflin limited licenses to copy and distribute
limited numbers of copies of the designated images.
Houghton Mifflin greatly exceeded the license limits. The
complaint alleges that this was a willful and fraudulent
business method, designed to lull licensors into a false
confidence, because having placed a photograph with a stock
8         ALASKA STOCK V. HOUGHTON MIFFLIN

agency, a photographer would assume nothing untoward
when he saw it reproduced in a school textbook.

    The United States has filed an amicus brief in support of
Alaska Stock, urging that we reverse. The position of the
United States is that the Copyright Office “has long
interpreted the Copyright Act to permit an application to seek
registration of a collective work and the component works
that the claimant owns, even if the application does not
specify the authors and titles of the component works.” The
government’s brief says that internal guidance for the
copyright examiners has, consistent with this position,
provided that registration of a collective work also registers
independently copyrightable works within the component
work. The Copyright Office takes the position that only the
author of the collective work, not the individual authors of
separate contributions, need be provided in the application.
The names of three authors followed by a statement “and
[number] others” suffices, as the letter from the Office to the
trade association said. Circulars from the Office say the same
thing. Alaska Stock complied with Copyright Office
procedures. The United States says that this has been the
Copyright Office interpretation “[f]or more than thirty years,
since the Copyright Office started registering works under the
Copyright Act of 1976.” In addition to a deference argument,
the government makes a pragmatic argument, that “[m]any
traditional forms of collective works, such as newspapers and
magazines, can contain hundreds – if not thousands – of
copyrightable works that the claimant owns but did not
author,” and listing them individually would be unduly
burdensome for applicants.
             ALASKA STOCK V. HOUGHTON MIFFLIN                       9

                               Analysis

      We review de novo.2

    One can own a copyright without registering. When a
photographer has fixed an image in a tangible medium of
expression, he owns the copyright, even though he has not
registered it with the Copyright Office.3 Registration is
permissive, not mandatory, and may be made long after the
work comes into existence.4 The owner has various exclusive
rights in the work, regardless of whether it is registered.5 The
photographer may transfer ownership of the copyright in
whole or in part, and any of the exclusive rights of a
copyright owner may be transferred and owned separately.6
The owner to whom any particular right is transferred is
entitled to all the protection and remedies of a copyright
owner to the extent of the right transferred. It is undisputed
that the limited assignments by the photographers to Alaska
Stock were valid transfers, and that Alaska Stock is the owner
of the copyrights for the purposes relevant to this case.

   What this case concerns is registration, not ownership.
Though an owner has property rights without registration, he




 2
     Do Sung Uhm v. Humana, Inc., 620 F.3d 1134, 1139 (9th Cir. 2010).
 3
     See 17 U.S.C. § 102(a).
 4
     17 U.S.C. § 408(a).
 5
     See 17 U.S.C. § 106.
 6
     17 U.S.C. § 201(d).
10            ALASKA STOCK V. HOUGHTON MIFFLIN

needs to register the copyright to sue for infringement.7
Registration prior to infringement or, if the work is published,
within three months of publication, is necessary for an owner
to obtain statutory damages and attorneys’ fees.8 In this case,
the photographers owned the copyrights and assigned
ownership for registration purposes to Alaska Stock, which
did indeed register them.

    When a registration application is approved, the Register
“shall register the claim” and issue a certificate of
registration.9 This certificate is not merely proof that an
application was filed. It is an administrative approval. The
Register makes a determination after examination whether the
statutory requirements for registration are met, and either
grants or refuses a registration certificate depending on that
determination.10 If a certificate is refused, the applicant must
be given notice of the reasons, which would enable the
applicant to cure such defects as are alleged in this case.11
The Register granted certificates to Alaska Stock, which she
could only do if after examination she determined that the
legal and formal requirements for registration were met.
Alaska Stock lost in district court on the theory that its
registration was defective.




 7
     17 U.S.C. § 411(a).
 8
     17 U.S.C. § 412.
 9
     17 U.S.C. § 410(a).
 10
      See id. § 410(a)–(b).
 11
      Id. § 410(b).
                 ALASKA STOCK V. HOUGHTON MIFFLIN                      11

    The issue in this case arises because the phrase in the
statute delegating authority to the Register to prescribe the
forms used for registration applications says that the
application “shall include” “the name . . . of the author or
authors” and “the title of the work,” among other things.12


 12
      17 U.S.C. § 409. In relevant part, that subsection provides:

           The application for copyright registration shall be made
           on a form prescribed by the Register of Copyrights and
           shall include—

           (1) the name and address of the copyright claimant;

           (2) in the case of a work other than an anonymous or
           pseudonymous work, the name and nationality or
           domicile of the author or authors, and, if one or more of
           the authors is dead, the dates of their deaths;

           (3) if the work is anonymous or pseudonymous, the
           nationality or domicile of the author or authors; . . .

           ...

           (5) if the copyright claimant is not the author, a brief
           statement of how the claimant obtained ownership of
           the copyright;

           (6) the title of the work, together with any previous or
           alternative titles under which the work can be
           identified; . . .

           ...

           (9) in the case of a compilation or derivative work, an
           identification of any preexisting work or works that it
           is based on or incorporates, and a brief, general
           statement of the additional material covered by the
           copyright claim being registered[.]
12            ALASKA STOCK V. HOUGHTON MIFFLIN

The Register of Copyrights has authority to permit “a single
registration for a group of related works.”13 The issue is
whether the Register could prescribe a form and grant
certificates extending registration to the individual
photographs at issue where the names of each of the
photographers were not provided, and titles for each of the
photographs were not provided, on the applications.

    First, names. The statute requires that the application
include “the name and address of the copyright claimant,”14
“the name and nationality or domicile of the author or
authors,”15 and if the “claimant is not the author, a brief
statement of how the claimant obtained the ownership of the
copyright.”16 Alaska Stock gave its name and address as the
claimant and a statement of how it came to be the owner.

    The issue of names arises from the provision requiring
“the name and nationality or domicile of the author or
authors.”17   Pursuant to the Register of Copyright’s
longstanding procedure, Alaska Stock’s applications gave
three names and said how many other authors there were.
The Register of Copyrights granted certificates based on these
applications. Addressing this practice, the Associate Register


 13
      17 U.S.C. § 408(c)(1).
 14
      Id. § 409(1).
  15
     Id. § 409(2). If the work is anonymous or pseudonymous, only
“nationality or domicile of the author or authors” must be listed. Id.
§ 409(3).
 16
      Id. § 409(5).
 17
      Id. § 409(2).
              ALASKA STOCK V. HOUGHTON MIFFLIN              13

for Registration and Recordation of the United States
Copyright Office filed a declaration stating that “[s]ince
1980, the Copyright Office has permitted, as a matter of
practice, copyright registrations of collective works to cover
underlying contributions where the rights in those
contributions belong to the claimant even though the
individual contributors are not named in the registration
form.” She attached a portion of the Copyright Office,
Compendium II: Compendium of Copyright Office Practices
(1984), corroborating her declaration. The Compendium says
“the names of the individual authors of separate contributions
being registered as part of the claim need not be given on the
application.”

    Thus there is no question that Alaska Stock provided
names as required by the Register of Copyrights pursuant to
a longstanding administrative practice. And there is no
question that Alaska Stock did not provide names of the
authors of each of the photographs registered.

    Second, titles. The statute requires a “title” for the
“work,” but only “an identification of any preexisting work
or works that it is based on or incorporates” for compilations
or derivative works.18

           The application for copyright registration
           shall be made on a form prescribed by the
           Register of Copyrights and shall include . . .

           ...



 18
      17 U.S.C. § 409(6), (9).
14            ALASKA STOCK V. HOUGHTON MIFFLIN

            (6) the title of the work, together with any
            previous or alternative titles under which the
            work can be identified; . . .

            ...

            (9) in the case of a compilation or derivative
            work, an identification of any preexisting
            work or works that it is based on or
            incorporates, and a brief, general statement of
            the additional material covered by the
            copyright claim being registered[.]19

Alaska Stock provided titles for each work it registered, such
as “Alaska Stock CD catalog 4,” and identified the contents
with such phrases as “CD catalog of stock photos.” The
applications did not provide titles for each photograph.

    The district court concluded that the Copyright Office
practice could not be reconciled with the statute, as to both
authors and titles, so the registrations were inadequate.
Houghton Mifflin argues that the statute unambiguously
requires the names of all the authors and titles of all the
constituent works. This tension between at least a superficial
reading of the statutory text and the long standing
administrative practice, remains a serious issue.

    For titles, the statutory text and administrative practice are
easily reconciled. The statute does not say that the
registration application must include a “title” for each
constituent work, just an “identification” of any “preexisting
work or works”—Alaska Stock identified the contents with

 19
      Id.
              ALASKA STOCK V. HOUGHTON MIFFLIN               15

such phrases as “CD catalog of stock photos” and with CDs
showing each image, even though it did not give each image
a title.

     The requirement that the application must include the
“title of the work” refers to the collective work itself. The
statute expressly requires only “identification,” in the
singular, not titles of preexisting works incorporated, and a
“brief, general statement of the additional material being
covered.”20 The definitions section defines a “collective
work” in the singular, distinguishing it from “contributions”
therein.21 Thus, the statute requires a title for “the work,” in
the singular, which would be the collective work in this case.
There is no inconsistency between the statutory language and
the Copyright Office procedure, allowing identification of the
“work” without requiring titles for each constituent of the
work.

    The same analysis, that the “work” is what needs an
author designated, applies to the authors subsection, even
though unlike the “title” requirement it mentions “authors” in
the plural:

          The application for copyright registration
          shall be made on a form prescribed by the
          Register of Copyrights and shall include . . .
          (2) in the case of a work other than an
          anonymous or pseudonymous work, the name
          and nationality or domicile of the author or



 20
      17 U.S.C. § 409(9).
 21
      17 U.S.C. § 101.
16            ALASKA STOCK V. HOUGHTON MIFFLIN

          authors, and, if one or more of the authors is
          dead, the dates of their deaths[.]22

This subsection says that the name of the author or authors of
“the work” must be provided, the statute defines a “collective
work” as being a type of “work,”23 and here, the author of the
collective work was Alaska Stock. The references to
nationality and domicile have to do with the provisions for
protection of works of foreign origin in another section of the
statute,24 which are immaterial to this case. The “author or
authors” that must be listed in this context are the author or
authors of the collective work itself, and the applications in
this case do name the author of “the work,” Alaska Stock.

    Houghton Mifflin argues that because the word “work” is
used to refer to an individual “copyrighted work” elsewhere
in the Copyright Act, it must have that meaning in section
409. This argument arguably shows that the term “work” is
ambiguous, but does not tell us which sense of the word
“work” must be applied in the context of registering
collective works.         Moreover, Houghton Mifflin’s
interpretation of section 409 would render another portion of
the Copyright Act superfluous. Section 408(c)(2)(B) requires
single registrations of certain previously published works to
identify each work and “its date of first publication.” This
requirement is redundant if section 409(8), imposing an
identical requirement, applies to constituent works as well as
to collective works. We should not “adopt an interpretation


 22
      17 U.S.C. § 409(2).
 23
      17 U.S.C. § 101.
 24
      17 U.S.C. § 104.
            ALASKA STOCK V. HOUGHTON MIFFLIN                         17

of a congressional enactment which renders superfluous
another portion of that same law.”25

    Additionally, Houghton Mifflin points us to what it sees
as the “purpose” of registration: to create a public record of
“what specific works of intellectual property are registered.”
It contends that “[v]alidating registrations that intentionally
lack the basic identifying information that Section 409
requires would make that goal unattainable.” This policy
argument suggests that numerous images by “Phillip
Photographer” entitled “Mt. McKinley” would somehow
identify the images more specifically than the images
themselves, which were on the CDs.

    The government makes a practical policy argument to the
contrary in its brief, that the expensive and error-prone
tedium of the Copyright Office typing all the names into its
records may explain why the Register of Copyrights was
satisfied to have the names of only three authors for so many
years. The government suggests that the elimination of this
typing, because of electronic registrations, explains why the
Register now is experimenting with new provisions requiring
more information on material included within collective
works.

    A 2011 interim rule explicates the administrative history
relating to stock agency registrations. Subsequent to the
registrations at issue in this case, the Copyright Office began
beta testing of new procedures. A 2007 interim regulation
addressed “the Beta test phase of the electronic, online



  25
Mackey v. Lanier Collection Agency & Serv., Inc., 486 U.S. 825, 837
(1988).
18            ALASKA STOCK V. HOUGHTON MIFFLIN

registration system.”26 Then in 2011, the Copyright Office
issued interim regulations for a pilot program for registration
of automated databases and group registrations of
photographs. The Office recited that for many years, “stock
photography agencies have been able to obtain registrations
covering all the photographs added to their databases within
a three-month period when they have obtained copyright
assignments from the photographers.”27 This alludes to the
administrative practice the agency followed with Alaska
Stock. The interim rule, setting out what forms to use, says
that, even as of 2011, “questions remain about the capacity of
the system to accommodate applications listing very large
numbers of authors or titles,” which may affect file size and
transmission speed.28

     The regulations in effect when Alaska Stock registered
the catalogs at issue do not add much regarding names and
titles. They do not say one way or the other whether the
names of each of the authors and titles of each of the
contributions have to be listed.

   The regulations do make clear the registration status of
separate contributions to collective works. “Registration of
an unpublished ‘collection’ extends to each copyrightable
element in the collection and to the authorship, if any,
involved in selecting and assembling the collection.”29


 26
      72 Fed. Reg. 36,883 (July 6, 2007).
 27
      76 Fed. Reg. 4072, 4073 (Jan. 24, 2011).
 28
      Id. at 4074.
 29
      37 C.F.R § 202.3(b)(3) (2006), recodified at § 202.3(b)(4).
              ALASKA STOCK V. HOUGHTON MIFFLIN                     19

Where as here, the photographers have assigned their
ownership of their copyrights in their images to the stock
agency, and the stock agency registers the collection, both the
collection as a whole and the individual images are
registered.30

    Houghton Mifflin argues that a regulation requiring a
continuation sheet to list titles within a collection shows that
the Register does indeed require listing of all titles.31 This
argument is meritless, because the regulation it depends on
has an effective date of July 6, 2007, subsequent to all the
registrations at issue in this case.32 While the previous
version of the regulation provided for continuation sheets if
applicants needed more space, it does not mandate, as the
new regulation does, identifying titles and authors of the
component works in a collection registered as an automated
database.33

    The record reflects that the Register of Copyrights issued
certificates of copyright on each of the registrations at issue.
The statute saying what must be in an application appears to
be addressed to her: “The application shall be made on a form
prescribed by the Register of Copyrights and shall include




 30
    See Melville B. Nimmer & David Nimmer, 2 Nimmer on Copyright
§ 7.16(B)(5)(c) (2013).
 31
      See 37 C.F.R. § 202.3(b)(3).
 32
      See 72 Fed. Reg. 36,883, 36,886 (July 6, 2007).
  33
     See 37 C.F.R. § 202.3(b)(9) (2006); see also 72 Fed. Reg. 36,883,
36,886, 36,888 (July 6, 2007).
20            ALASKA STOCK V. HOUGHTON MIFFLIN

. . . .”34 If an aggrieved party objected to the Register’s long
standing procedure regarding stock photo agency
registrations, petitions to the agency, participation in rule
making, and actions for violations of the Administrative
Procedure Act might have afforded remedies.35

    The Register of Copyrights does not perform a mere
clerical function of recording applications. Instead, the
Register makes a judgment after examining an application.
“When, after examination, the Register of Copyrights
determines” that the requirement of the statute are met, she
registers the claim and issues a certificate, as she did in this
case.36 When she determines that “the claim is invalid” she
refuses registration and provides written notice of the reasons
why.37 Though the certificate is not binding upon a court, it
is prima facie evidence of the validity of the copyright.38 The
regulations provide for an appellate process when registration
is denied.39 Thus, the agency charged with responsibility for
administering the Copyright Act has determined for each of
the applications at issue that it was valid in all respects. Had
the Copyright Office declined Alaska Stock’s applications
and given notice that titles and authors for all the images must



 34
      17 U.S.C. § 409.
 35
      See 17 U.S.C. § 701(e).
 36
      See 17 U.S.C. § 410(a).
 37
      Id. § 410(b).
 38
      Id. § 410(c).
 39
      37 C.F.R. § 202.5.
              ALASKA STOCK V. HOUGHTON MIFFLIN                      21

be provided, Alaska Stock could have submitted such
applications at that time.

    The Fourth Circuit recently confronted the question we
face in this case and adopted the position advocated by
Alaska Stock and the government. Metropolitan Regional
Information Systems, Inc. v. American Home Realty Network,
Inc., addressed whether a real estate listing service had
properly registered the individual photographs of properties
contained within their listings by registering their listings as
a database.40 A competing real estate listing service used
these individual images without permission. The defendants
in that case made the same argument Houghton Mifflin
makes here, namely, that the “failure to identify names of
creators and titles of individual works as required by
17 U.S.C. § 409(2) and (6) limits the registration[s] to the
Database itself and therefore that the registration[s] do[ ] not
extend to the individual elements in the Database.”41 The
Fourth Circuit rejected this argument, holding that “collective
work registrations [are] sufficient to permit an infringement
action on behalf of component works, at least so long as the
registrant owns the rights to the component works as well.”42
We agree.

   The Fifth Circuit held similarly in Szabo v. Errison that
a musician who filed a single registration for his collection of


  40
     Metro. Reg’l Info. Sys., Inc. v. Am. Home Realty Network, Inc.,
722 F.3d 591 (4th Cir. 2013).
  41
     Id. at 597 (alteration marks original and internal quotation marks
omitted).
 42
      Id. at 598.
22             ALASKA STOCK V. HOUGHTON MIFFLIN

his “Songs of 1991” succeeded in registering individual songs
within the collection.43 Szabo rejected the argument that
because he had not listed titles for each of the songs, he had
not registered the constituent songs, the same argument
Houghton Mifflin makes here. Szabo applies the rule that
“when one copyrights a collection, the copyright extends to
each individual work in the collection even though the names
of each work are not expressly listed in the copyright
registration.”44

    A Second Circuit case holds that the registration of a
collective work, Allure magazine, did not register the
copyright in a component work where it did not own the
copyright to the component work and failed to list its author
or title.45 Alaska Stock does own the copyrights to the
components of the collective works. The Second Circuit
clarified in an order denying rehearing in that case that if “all
rights have been transferred to the claimant, then the
constituent work is included in the registration of the
collective work” even if the authors and titles of the
constituent works are not listed.46 The Third Circuit also

  43
    Szabo v. Errisson, 68 F.3d 940 (5th Cir. 1995), abrogated on other
grounds by Reed Elsevier, Inc. v. Muchnick, 559 U.S. 154 (2010).
 44
       Id. at 943.
 45
Morris v. Bus. Concepts, Inc., 259 F.3d 65, 71–72 (2d Cir. 2001), as
clarified on denial of reh’g, 283 F.3d 502 (2d Cir. 2002), and abrogated
on other grounds by Reed Elsevier, Inc., 559 U.S. 154.
  46
     See Morris v. Business Concepts, Inc., 283 F.3d 502, 505 (2d Cir.
2002) (denying rehearing and clarifying previous opinion). The panel
opinion had previously relied on section 409 of the Copyright Act to hold
that a magazine publisher had not registered an article contained in one of
its magazines because the publisher did not include the author and title of
             ALASKA STOCK V. HOUGHTON MIFFLIN                           23

agrees that registration of a collective work suffices to allow
suit on the individual components,47 though not in response
to the specific argument that the statute requires the
individual authors and titles of the component works to be
listed on the registration application for the registration to be
effective.

    Nimmer on Copyright agrees as well, explaining that if
the copyright owner of the collective work is not merely a
licensee, but also the copyright owner of the components,
registration of the collective work registers the components.48
Nimmer reasons that the registration of a collective work
should effect registration of the component works, even if the
individual titles are not listed in the registration.49 We
recognize that Houghton Mifflin’s position has prevailed in




the article on its registration application. Morris, 259 F.3d at 71–72. The
order denying rehearing clarified the opinion to say expressly that the
requirement of listing all the names does not apply if the claimant owns
the copyright to the constituent works as well as the collective work it is
registering, as Alaska Stock did at the time it registered them. See Morris,
283 F.3d at 505.
 47
     Kay Berry, Inc. v. Taylor Gifts, Inc., 421 F.3d 199, 204, 206 n.2 (3d
Cir. 2005) (“Although the issue is not before us on appeal, we note that
decisions of this Court and others counsel that registration of a collective
work is sufficient to support an action for infringement of the underlying
self-contained parts.”).
   48
     Melville B. Nimmer & David Nimmer, 2 Nimmer on Copyright
§ 7.16(B)(5)(c) (2013).
 49
      Id.
24          ALASKA STOCK V. HOUGHTON MIFFLIN

one published and several unpublished district court
decisions,50 but we do not agree with them.

    We have held that “[w]hen interpreting the Copyright
Act, we defer to the Copyright Office’s interpretations in the
appropriate circumstances.”51 Here, where the Copyright
Office has announced its interpretation primarily through
“internal agency manuals [and] opinion letters, we defer to
the Copyright Office’s views expressed in such materials only
to the extent that those interpretations have the power to
persuade.”52

  50
     See Muench Photography, Inc. v. Houghton Mifflin Harcourt Publ’g
Co.,712 F. Supp. 2d 84, 92–94 (S.D.N.Y. 2010); Muench Photography,
Inc. v. Pearson Educ., Inc., 2013 WL 6185200, at *10–13 (N.D. Cal. Nov.
19, 2013); Bean v. Houghton Mifflin Harcourt Publ’g Co., 2010 WL
3168624, at *3 (D. Ariz. Aug. 10, 2010). But see Panoramic Stock
Images, Ltd. v. McGraw-Hill Companies, Inc., __F. Supp. 2d__, 2013 WL
4047651, at *2–7 (N.D. Ill. Aug. 9, 2013); Panoramic Stock Images, Ltd.
v. John Wiley & Sons, Inc., __F. Supp. 2d__, 2013 WL 4551666, at *7–9
(N.D. Ill. Aug. 28, 2013); Masterfile Corp. v. Gale, 2011 WL 4702862,
at *1–2 (D. Utah Oct. 4, 2011).
 51
    Inhale, Inc. v. Starbuzz Tobacco, Inc., __ F.3d __, 2014 WL 69000,
at *2 (9th Cir. Jan. 9, 2014); see also Batjac Prods. Inc. v. GoodTimes
Home Video Corp., 160 F.3d 1223, 1230–31 (9th Cir. 1998) (The
Copyright Office’s “interpretations are entitled to judicial deference if
reasonable.”) (quoting Marascalco v. Fantasy, Inc., 953 F.2d 469, 473
(9th Cir. 1991)).
 52
    Inhale, Inc., 2014 WL 69000, at *2 (internal quotation marks omitted).
The Copyright Office also announced its position by promulgating
copyright forms. Because the forms created by the Copyright Office are
statutorily authorized, it is possible that they qualify for the more
deferential Chevron deference under Mead. See United States v. Mead
Corp., 533 U.S. 218, 227–31 (2001); see also Batjac Prods. Inc., 160 F.3d
at 1231 (“The Register’s position is reasonable and consistent with our
review of the contemporaneously used registration forms used under the
             ALASKA STOCK V. HOUGHTON MIFFLIN                         25

    We find the Copyright Office’s interpretation persuasive.
Thus, we conclude that Alaska Stock successfully registered
the copyright both to its collections and to the individual
images contained therein.53             The statute required
identification of the author and title of the “work,” which was
the collective work, and extended registration to the
component parts if the party registering the collective work
owned the copyright to the component parts, as Alaska Stock
did. The procedure applied for over three decades by the
Register of Copyrights to registration by stock photo agencies
complied with the statutory requirements and did not violate
any clear requirement to list individual authors and titles of
the components within the work. While arguably the statute
could be read otherwise, the Register of Copyrights’ reading
that a collection of stock photos may be registered without
individual titles, and without naming more than three of the
authors and merely designating the number of authors,
pursuant to an assignment in the language Alaska Stock used,
was reasonable and persuasive. Registration by a songwriter
and singer of a CD of his songs registers both the collection
and the individual songs,54 and registration by a stock photo
agency of a CD collection of images the copyright to which
the stock agency owns, registers both the collection and the
individual images.



1909 Act. We conclude that it is entitled to deference.”). We need not
decide this question, however, as we conclude that the Copyright Office’s
position is persuasive under less stringent Skidmore deference.
 53
    We therefore do not reach the question of whether 17 U.S.C. § 411(b)
would have excused Alaska Stock’s “failure” to list the titles and authors
of the individual photographs.
 54
      See Szabo, 68 F.3d at 943–44.
26             ALASKA STOCK V. HOUGHTON MIFFLIN

    Chevron and its progeny generally articulate several
reasons for deferring to administrative interpretation,
including gap filling pursuant to implicit or explicit
delegation to the agency, expertise of the agency in
addressing technical and complex matters, and resolution of
policy debates by “legislators and administrators” rather than
judges.55 While these considerations counsel in favor of
deference in this case, an even stronger reason does as well.

    A longstanding administrative interpretation upon which
private actors have relied aids in construction of a statute
precisely because private parties have long relied upon it.56
The Supreme Court said long ago in United States v. Hill that
“[t]his principle has been applied, as a wholesome one, for
the establishment and enforcement of justice, in many cases
in this court, not only between man and man, but between the
government and those who deal with it, and put faith in the
action of its constituted authorities, judicial, executive, and
administrative. . . . A contemporaneous construction, by the
officers upon whom was imposed the duty of executing those
statutes, is entitled to great weight; and since it is not clear
that that construction was erroneous, it ought not now to be
overturned.”57 The Court instructed in modern times that
“[i]n light of . . . substantial reliance interests, the




  55
    Chevron U.S.A., Inc. v. Nat’l Res. Def. Council, 467 U.S. 837, 864
(1984).
 56
   2B Norman J. Singer & J.D. Shambie Singer, Sutherland Statutes and
Statutory Construction § 49:3 (7th ed. 2012).
 57
       120 U.S. 169, 182–83 (1887) (internal quotation marks omitted).
              ALASKA STOCK V. HOUGHTON MIFFLIN                      27

longstanding administrative construction of [a] statute should
‘not be disturbed except for cogent reasons.’”58

    We are not performing a mere verbal, abstract task when
we construe the Copyright Act. We are affecting the fortunes
of people, many of whose fortunes are small. The stock
agencies through their trade association worked out what they
should do to register images with the Register of Copyrights,
the Copyright Office established a clear procedure and the
stock agencies followed it. The Copyright Office has
maintained its procedure for three decades, spanning multiple
administrations. The livelihoods of photographers and stock
agencies have long been founded on their compliance with
the Register’s reasonable interpretation of the statute. Their
reliance upon a reasonable and longstanding administrative
interpretation should be honored. Denying the fruits of
reliance by citizens on a longstanding administrative practice
reasonably construing a statute is unjust.

      REVERSED AND REMANDED.




 58
      Zenith Radio Corp. v. United States, 437 U.S. 443, 457–58 (1978).